Case 0:19-cv-61363-RS Document 12 Entered on FLSD Docket 07/17/2019 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 0:19-CV-61363-RNS

 AMY BETIT, individually and on behalf
 of all others similarly situated

        Plaintiff,

 v.

 CODEFIED, INC., d/b/a HOUSECALL PRO,

       Defendant.
 _______________________________________/

                                 NOTICE OF PENDING SETTLEMENT

        Plaintiff AMY BETIT by and through undersigned counsel, hereby submits this Notice of

 Pending Settlement and states the parties have reached a settlement with regard to this case and

 are presently drafting, finalizing, and executing the formal settlement documents. Upon full

 execution of the same, the parties will file the appropriate dismissal documents with the Court.

        Dated: July 17, 2019

                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                    .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540
                                                               COUNSEL FOR PLAINTIFF


                                                                                                                 PAGE | 1 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-61363-RS Document 12 Entered on FLSD Docket 07/17/2019 Page 2 of 2



                                       CERTIFICATE OF SERVICE

        The undersigned certifies that on July 17, 2019, the forgoing was electronically via the

 Court’s CM/ECF system on all counsel of record.



                                                               /s/ Jibrael S. Hindi                                    .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259




                                                                                                                PAGE | 2 of 2
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
